AGREEMENT

THIS AGREEMENT is made on the 8th day of November, 2005 by and between
BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, a Delaware corporation (the
"Company"), with its corporate offices at 1830 Route 130, Burlington, New
Jersey, and ______________, an individual ("Executive").

W I T N E S S E T H:

WHEREAS, Executive is an executive vice president and a key employee of the
Company; and

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stockholders to provide as a component of
Executive's employment and benefit package, a benefit payable upon Executive's
death to Executive's estate or designated beneficiary to more closely bind
Executive's interests to that of the Company and its stockholders and as
incentive to Executive to remain in the employ of the Company;

NOW, THEREFORE, in consideration of the premises, the services of Executive to
be performed for the benefit of the Company and other good and valuable
consideration, it is agreed as follows.

1. The benefit provided under this Agreement shall be the sum of One Million
Dollars ($1,000,000). Upon the execution of this Agreement, Executive shall
designate in writing to the Company on a form provided by the Company the
beneficiary or beneficiaries who shall be entitled to receive the benefit
provided hereunder. Such beneficiary may be changed by Executive at such time
and in such manner as the Company shall prescribe. If no such beneficiary has
been designated at the time of Executive's death or if such beneficiary
designated by Executive shall pre-decease Executive and Executive shall not have
designated another beneficiary at the time of his death, the benefit provided
hereunder shall be paid to Executive's estate in a single lump sum. At the time
that Executive designates a beneficiary, Executive shall also designate whether
the benefit payable hereunder shall be paid: (i) in a single lump sum; (ii) in
five (5) equal annual installments (the first installment to be payable within
thirty (30) days after the death of Executive and each additional installment
payable annually within thirty (30) days after the anniversary of the death of
Executive together, in the case of each installment after the first, with
interest on the unpaid balance at the rate paid by Bank of America on time
deposits in Burlington, New Jersey equal to maturity of such installment; or
(iii) in the form of an annuity selected by the payee to be purchased by the
Company. Such payment method designation may be changed by payee prior to
Executive's death by providing the Company with written notice. If no payment
method election is made prior to Executive's death, the Company shall pay the
benefit in the form of a single lump sum as provided in alternative (i) above.
The Company shall have the right to withhold all applicable taxes from any
payment made hereunder. Executive acknowledges and agrees that the Company has
no obligation to secure payment of the herein described benefit or to fund any
payment in any manner and that any claim to any payment hereunder is and shall
remain an unsecured general obligation of the Company.

2. Notwithstanding the preceding, the benefit provided above shall only be
payable if (i) Executive shall be employed in either full time or part time
capacity by the Company at the time immediately preceding his death, (ii)
Executive shall have retired from active full-time employment with the Company
after having reached age sixty-five (65), (iii) the Company shall have
terminated Executive's employment with the Company without "Cause" (as defined
below) or (iv) Executive shall be disabled (as evidenced by a physician's
certification that Executive is unable to perform the usual duties of his office
on behalf of the Company) after having remained employed continuously by the
Company up to the time of such disability. In the case of disability, the
Company shall have the option to request Executive to be examined by a physician
of the Company's choosing to confirm disability; provided, however, if the
Company shall fail to exercise this option within thirty (30) days after receipt
of certification of disability from Executive's physician, the Company shall be
deemed irrevocably to have waived this election.

3. The Company has previously obtained key man life insurance on the life of
Executive in the amount of Five Million Dollars ($5,000,000.00) under a term
life policy with a fixed annual premium of ____________ Dollars ($___________)
for a period of twenty years extending through ___________, 2024 (the "Key Man
Policy"). The Company shall have no obligation to maintain such Key Man Policy
in effect except that in the case of Executive's retirement, termination without
"Cause" or disability described in clauses (ii), (iii) or (iv) of Section 2
above, the Company shall maintain the Key Man Policy in effect until the death
of Executive. Executive shall cooperate with the Company and do all things
necessary to enable the Company to maintain or renew such policy, as the case
may be.

4. This Agreement shall terminate upon completion of payment of the benefit
provided in Section 1 above in accordance with the election of the beneficiary
in respect of such payment or the earlier voluntary separation of Executive from
employment with the Company or termination of Executive's employment with the
Company for "Cause". For the purposes of this Agreement, termination for "Cause"
shall mean termination of Executive's employment by the Company for (i) willful
neglect in the performance of his duties or disregard of directives of the Board
of Directors of the Company (hereinafter referred to as a "Default"), in each
instance after Executive shall have received written notice of such Default and
an opportunity to cure such Default for a period of thirty (30) days after
receipt of written notice, or if such Default cannot reasonably be cured within
thirty (30) days, such longer period as may be necessary to effectuate such
cure, provided Executive shall have diligently and continuously sought to effect
such cure; (ii) conviction of Executive of a felony which is not subject to
appeal or for which the time period to appeal has expired; or (iii) commission
by Executive of an act of dishonesty towards the Company or any of its
subsidiaries.

5. If this Agreement shall terminate for any reason other than completion of
payment by the Company of the benefit described in Section 1 above or if the
Company shall at any time determine not to maintain the Key Man Policy in
effect, the Company shall offer to assign the Key Man Policy to Executive.
Executive shall have thirty (30) days after receipt of written notice by the
Company of the offer of assignment to accept such offer in writing. If Executive
shall accept such offer of assignment, the parties shall promptly do all things
necessary to complete such assignment including, without limitation, payment by
Executive to the Company of the unearned portion of the premium for the then
current policy year theretofore paid by the Company and a release from the
insurer to the Company of its obligations under the Key Man Policy and
Executive's assumption of such obligations.

6. At any time during the term of this Agreement, Executive may elect to pay for
one-fifth (1/5) of the annual premium due under the Key Man Policy. Such
election shall be exercised in writing and shall be irrevocable. Upon such
election by Executive, the Company shall designate Executive's estate (or a
beneficiary designated by Executive from time to time) as a beneficiary under
the Key Man Policy to the extent of One Million Dollars ($1,000,000.00) in lieu
of any benefit otherwise payable pursuant to Section 1 above. If Executive shall
make the election under this Section 6, Executive shall promptly pay the Company
one-fifth (1/5) of the premium due for the policy year in which the election is
made, pro rated for the portion of the policy year remaining at the time such
election was made. In addition, Executive shall pay the Company one-fifth (1/5)
of the annual premium due for each remaining policy year under the Key Man
Policy within thirty (30) days after receipt of written notice from the Company
of the due date of each annual premium which notice shall be given to Executive
no earlier than forty-five (45) days prior to the due date of such annual
premium. If Executive shall make the election under this Section 6, the Company
shall maintain the Key Man Policy in effect for the balance of the twenty year
initial term of the Key Man Policy provided Executive shall pay the Company for
his one-fifth (1/5) share of the annual premium as provided above. If Executive
shall fail to pay the Company for Executive's one-fifth (1/5) share of the
annual premium within the time period described above, the Company may allow the
Key Man Policy to lapse or elect to pay the full premium by itself, but in
either case Executive's estate or his designated beneficiary, as the case may
be, shall thereafter not be entitled to any share of the proceeds of the Key Man
Policy or any benefit payment under Section 1 of this Agreement, nor any right
under Section 5 above.

7. Any notice required or permitted under this Agreement shall be in writing and
sent (i) in the case of the Company to the address first written above,
attention of: Corporate Secretary, or such other address as the Company shall
notify Executive from time to time, (ii) in the case of Executive, to his home
address as reflected in the books and records of the Company from time to time
or such other address as Executive shall notify the Company from time to time,
or (iii) in the case of Executive's designated beneficiary, to the address of
such beneficiary provided by Executive at the time of such beneficiary
designation or such other address as Executive shall notify the Company from
time to time. Notices shall be sent by first class mail, postage prepaid, by
nationally recognized overnight courier or by personal delivery and shall be
deemed effective three business days after mailing in the case of first class
mail, the next business day in the case of overnight courier with signed
receipt, or upon delivery in the case of personal delivery.

8. The obligation of the Company to make payments under this Agreement
constitutes only the unsecured (but legally enforceable) promise of the Company
to make such payments. No person asserting a right hereunder shall have any
lien, prior claim or other security interest in any property of the Company,
including, without limitation, the Key Man Policy, and each such person shall
look solely to the assets of the Company for such payments as an unsecured,
general creditor. Except as otherwise provided with respect to the Key Man
Policy, the Company shall have no obligation to establish or maintain any fund,
trust or account (other than a bookkeeping account or reserve) for the purpose
of funding or paying the benefits promised under this Agreement. If such a fund,
trust or account is established, the property therein shall remain the sole and
exclusive property of the Company. The Company shall be obligated to pay the
cost of the benefits under this Agreement out of its general assets.

9. Neither Executive nor any beneficiary designated by him shall have any power
to anticipate, alienate, dispose of, pledge or encumber the benefits hereunder,
nor shall the Company recognize any assignment thereof, either in whole or in
part, nor shall the benefit hereunder be subject to attachment, garnishment,
execution following judgment or other legal process before the benefit is
payable. The power to designate a beneficiary shall not permit or be construed
to permit such power or right to be exercised by Executive so as thereby to
anticipate, pledge, mortgage or encumber Executive's benefits hereunder, and any
attempt by Executive to so exercise said power in violation of this provision
shall be of no force and effect and shall be disregarded by the Company.

10. This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of New Jersey applicable to agreements made and wholly to be
performed within said State, except to the extent preempted by Federal law.

11. This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and supersedes any prior or cotemporaneous
agreement or understanding, written or oral, of the parties hereto with respect
to such subject matter. No amendment, modification, termination or cancellation
of this Agreement shall be effective unless in writing signed by both parties
hereto. This Agreement may be executed in counterparts, all of which, taken
together, shall be considered one and the same agreement, it being understood
that counterparts may be delivered by facsimile or e-mail.

12. In the event any provision (or any portion of any provision) of this
Agreement shall be held to be invalid or unenforceable in whole or in part by a
court of competent jurisdiction, the remaining provisions of this Agreement (and
the remaining portion of any provision found invalid or unenforceable in part
only) shall remain in full force and effect and shall be interpreted (and this
Agreement shall be reformed) so as to most nearly effectuate the intentions of
the parties. It is the intent of the parties that this Agreement not constitute
a "nonqualified deferred compensation plan" for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (and the regulations promulgated and
rulings issued thereunder).

13. The parties hereto agree to the exclusive jurisdiction of the federal or
state courts of the State of New Jersey.

14. This Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns (including, without limitation, any
transferee of all or substantially all of the Company's assets and any successor
by merger or otherwise by operation of law) and, in the case of Executive, shall
inure to the benefit of, and shall be enforceable by, the beneficiary referred
to in Section 1 above and Executive's heirs, personal representatives, executors
and administrators.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

By:________________________________________

Name:_____________________________________

Title:______________________________________

EXECUTIVE

___________________________________________

Print Name:__________________________________